Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the third bearing is in rolling contact with the surface (as per Claim 1) or that the scroll bearing is in rolling contact with the surface (as per Claim 11), in conjunction with the rest of the recited structure of Claims 1 or 11, respectively. As argued by applicant, the bearing 61 of Shibamoto does not roll relative to the outside surface of shaft 62. While there may be relative rotation between the two, there is no motion which one of ordinary skill in the art would regard as “rolling” between the bearing and the shaft. 

Bennett (Figures 1, 20) teaches a shaft 35a having a bearing 58. The bearing appears to be a roller bearing and looks capable of rolling on a surface 59. However, Bennett teaches that “the bearing 58 is free to slide along the slot 59”, thus providing no evidence that the bearing is in rolling contact with the surface. . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, February 1, 2022